Citation Nr: 1648271	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hiatal hernia with reflux esophagitis and gastritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2010 Board hearing, and a transcript of this hearing is of record.  

This appeal was most recently before the Board in May 2016; however, the claim must be remanded again.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hiatal hernia with reflux esophagitis and gastritis is etiologically related to the chemicals he was exposed to during his active service.  

In October 2014, the Board reopened the claim of service connection and remanded to the RO for initial adjudication on the merits.  In a February 2015 supplemental statement of the case (SSOC), the RO noted that the claim was denied because the Veteran failed to report of a scheduled VA examination.  The Board remanded the claim again in May 2016 because the record was not clear as to whether the Veteran was scheduled for a VA examination in connection with this claim, as opposed to another service connection claim that was being adjudicated at the same time.  The RO was instructed to verify the Veteran's current address and, if an examination was scheduled, to obtain any records regarding that examination.  In a June 2016 SSOC, the RO did not find an examination request and did not schedule the Veteran for an examination.   

The Board finds that a VA examination with a nexus opinion is required to determine whether the Veteran's hiatal hernia with reflux esophagitis and gastritis is etiologically related to his active service.  38 C.F.R. § 3.159(c)(4) (2016). 

The Veteran's DD Form 214 note his military specialty was Apprentice Water and Waste Processing Specialist.  The Veteran's military personnel records note the Veteran's duties included operating the base sewage disposal plant, performing maintenance and assisting in operating trash and refuse collection vehicles.  The Veteran testified at his August 2010 Board hearing that his symptoms of gastric distress began during his active service and has continued since.  The Veteran's current VA treatment records note a diagnosis of reflux esophagitis as early as 1979.  Additionally, the Veteran received a VA examination in December 1992 which noted a diagnosis of hiatal hernia with symptoms of reflux and esophagitis.  The December 1992 examiner did not provide an opinion as to any nexus between the Veteran's hiatal hernia and his active service. 

Additionally, the Board notes that mail sent to the Veteran continues to be returned undeliverable, to include the May 2016 Board remand and June 2016 supplemental statement of the case.  As such, the Veteran's address needs to be clarified and updated in the appropriate database.      

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action, to include contacting the Veteran or his representative, to determine his current address and ensure the appropriate databases are updated to reflect the Veteran's correct address.
  
2.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

3.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of his hiatal hernia with reflux esophagitis and gastritis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not that the Veteran's hiatal hernia with reflux esophagitis and gastritis is etiologically related to the Veteran's military service.

The examiner should consider and discuss as necessary the following: 

(a)  The Veteran's military specialty, Apprentice Water and Waste Processing Specialist, which included the duties of operating the base sewage disposal plant, performing maintenance, and assisting in operating trash and refuse collection vehicles; and 

(b)  The Veteran's lay statements detailing his chemical exposure as a result of his duties as an Apprentice Water and Waste Processing Specialist and describing his gastric symptoms which began in-service and continued to present day.  

4.  Thereafter, readjudicate the issue of service connection for hiatal hernia with reflux esophagitis and gastritis.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




